Title: To George Washington from John Francis Valley, 19 April 1792
From: Valley, John Francis
To: Washington, George

 

Philadelphia April 19th 1792

The Petition and Representation of John Francis Vallee Most respectfully Sheweth
That your Petitioner is a native of France and being Attached to the cause of America in the late contest with great Brittain in the year one thousand seven hundred and Eighty One left his native Country and came over to America in the Capacity of a Soldier in the Legion of French Troops commanded by the Duke Lozun.
That your Petitioner being influenced by a zelous regard for the rights and liberties of this Country Engaged in the Battle that was fought at York Town in Virginia against Cornwallis when and where he unfortunately got wounded—That your Petitioner afterwards was reduced to the necessity of leaving the Army being in a great measure rendered incapable in doing Military duty and afterwards setled in the City of Philadelphia and purchased a House with the remains of his Fortune which shortly afterwards was unavoidably burned by accident.
Thus, your Petitioner is now circumstanced—wounded in with many others in obtaining liberty sovereignty and independence to this Country—having a Wife and Family to support—is reduced to the necessity of applying to the President—whose benevolence friendship and humanity is well known and Experienced both by Frenchmen and Americans especially to those who have been so unfortunate as your now Petitioner—and humbly solicits that the President would grant him an Office in such Publick Station as by him may be deemed proper—and your Petitioner engages should he be favour’d an appointment in any Public station he will discharge every duty that may be enjoined on him incidental thereto with fidelity and integrity and always conduct himself to the perfect satisfaction of the President—for whose prosperity health and long life no Frenchman can have a more ardent wish for than your Petitioner.

John fr. valley

